Citation Nr: 1117263	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims.  

In November 2009, the Board remanded this case.  

The issue of service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine.  A notice of disagreement was not received within the subsequent one-year period.

2.  In a March 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine.  A notice of disagreement was not received within the subsequent one-year period.

3.  Evidence submitted since the RO's March 2005 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint/disc disease of the lumbar spine, and therefore does not raise a reasonable possibility of substantiating the claim.

4.  Evidence submitted since the RO's March 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease of the left knee, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2001 rating decision which denied service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  The RO's March 2005 rating decision which determined that new and material evidence had not been received to reopen the claims of service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

3.  New and material evidence has not been received since the RO's March 2005 rating decision as to the issue of service connection for degenerative joint/disc disease lumbar spine; thus, that claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received since the RO's March 2005 rating decision as to the issue of service connection for degenerative joint disease of the left; thus, that claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for left knee disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the claim of service connection for a lumbar spine disability, the claim is not being reopened.  VCAA compliance has been met.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, and the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2006, followed by additional letters in February 2010, May 2010, and September 2010, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  This letter also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided regarding the Veteran's claim.

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records.  The claim was remanded to procure all obtainable VA records.  Pertinent VA treatment records were obtained.  Some records were unavailable, per a May 2010 Formal Finding of Unavailability; however, all possible efforts were made to obtain the complete records.  

In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded the Veteran because, as discussed below, new and material evidence has not been submitted with regard to claimed lumbar spine disability.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material

In a September 2001 rating decision, the RO denied service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine.  The RO determined that there was no record of treatment in service for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine, and no evidence of a nexus or link between service and current disabilities.  In addition, there was no evidence of a finding or diagnosis of degenerative joint disease of the left knee or lumbar spine within one year of service.  The evidence of record consisted of the service treatment records and post-service VA and private medical records which showed that the initial diagnoses of claimed disabilities were made in the mid 1990's.  

A notice of disagreement was not received within the subsequent one-year period following the September 2001 rating decision.  Therefore, the RO's September 2001 rating decision is final.  38 U.S.C.A. § 7105.

In December 2004, the Veteran sought to reopen his service connection claims.  In a March 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for degenerative joint disease of the left knee and degenerative joint/disc disease lumbar spine.  Additional VA records were received which reflected continued diagnoses of left knee and lumbar spine disabilities.  No evidence pertaining to inservice disease or injury, arthritis manifest within the initial post-service year, or of a nexus between current diagnoses to service was added to the record.  

A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's March 2005 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then trigger's VA's duty to assist in providing the claimant with a VA examination.  


Lumbar Spine

The additional evidence which has been added to the claims file consists of VA medical records.  Those medical record continue to document that the Veteran has degenerative joint and disc disease of the lumbar spine.  The evidence does not include any information suggesting that the current diagnoses began in service, that arthritis was manifest in the initial post-service year, or that there is a nexus between any current diagnosis and inservice disease or injury.  

The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not suggest that the Veteran's current back disability is related to disease or injury in service or that arthritis was manifest in the initial post-service year.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  

Thus, new and material evidence, pertinent to the basis of the prior denial, has not been added to the record.

New and material evidence has not been received since the RO's March 2005 rating decision; thus, the claim of service connection for lumbar spine disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Left Knee

The additional evidence which has been added to the claims file consists of VA medical records.  Those medical record continue to document that the Veteran has left knee degenerative joint disease.  In addition, a March 23, 2006 record suggested that current left knee disability was due to an inservice injury that resulted when the Veteran jumped out of a plane.  

The prior final rating decision denied the claim for lack of inservice disease or injury and the lack of a medical nexus.  The record now includes evidence suggesting that his post-service diagnosis of left knee disability is related to service.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  That threshold has been met here and thereby triggers VA's duty to assist.  See Shade.

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for left disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for lumbar spine disability is denied.

The application to reopen the claim of service connection for left knee disability is denied.




REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The claim of service connection for left disability has been reopened based on the March 23, 2006, VA medical record.  However, in reviewing this evidence, the Board notes that the normal discharge examination and the post-service 1966 VA examination were not addressed.  In addition, the examiner indicated that the inservice injury occurred 8.5 years ago, when the Veteran was actually separated from service in 1962; in is unclear if that notation is a typographical error.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine whether it is at least as likely as not his left knee disability is related to or had its onset in service or in the initial post-service year.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee disability had its clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis was manifest in the initial post-service year.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


